DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-6, 8-10, 12-14, 16-18 have been amended. Claims 3, 7, 11, 15 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-10, 13-14, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al(US 20180242135 herein after Lee).

a method for establishing a Peer to Peer (P2P) service session over an infrastructure link by a source device, the method comprising:
 sending, to a sink device, an infrastructure discovery request message (e.g. Fig 9 “Device B”, “P2P Discovery Request”) to discover a wireless service between the source device and the sink device (e.g. Fig 9 “Device A”, [0097] “device capable of performing a WFDS with the device B, transmits a P2P service discovery request message to the device [S930]”);
 receiving, from the sink device, an infrastructure discovery response message (e.g. Fig 9 “Device A”, “P2P Discovery Response”);
 sending, to the sink device, a connection capability exchange request message (Fig. 9 “Device A, Advertiser Role”, [0132] “CCEX information attribute, since the exchange method of the provision discovery request frame and the provision discovery response frame is based on the Wi-Fi Direct, the UE should be connected to the WLAN infrastructure”) in response to the infrastructure discovery response message (Fig. 9 “P2P Provision Discovery Request”, “Device B, Seeker Role”);
 receiving, from the sink device, a connection capability exchange response message comprising a plurality of P2P connection configuration parameters (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”);
 and establishing, a P2P service session (e.g. Fig 9. “Device B, Seeker Role”, “P2P Group Owner Negotiation Request – P2P Group Owner Negotiation Confirm” “ConnectStatus GroupFormationComplete”, [0093] “establishing a WFDS session) with the sink device (e.g. Fig 9 “Device A, Advertiser Role”) based on the plurality of P2P connection configuration parameters (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”),
wherein the P2P connection configuration parameters comprise a connection capability bitmap including at least one or more bits (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”),
 and wherein the at least one or more bits indicate whether the infrastructure connection is supported ([0127] –[0128] “bit 1 may be a bit for indicating whether WLAN infrastructure connection is supported. At this time, if bit 1 is set to 1, WLAN infrastructure connection may be supported. Also, if bit 1 is set to 0, WLAN infrastructure connection may not be supported … the reserved bits 2 to 7 may be used to indicate whether another connection method is supported. For example, any one of the reserved bits may indicate whether a NAN data path is supported, and whether the P2P connection is supported (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”).

Regarding claim 5, Lee teaches a method of establishing a peer to peer (P2P) service session over an infrastructure link by a sink device, the method comprises:
 receiving, from a source device, an infrastructure discovery request message (e.g. Fig 9 “Device B”, “P2P Discovery Request”) to discover a wireless service between the source device and the sink device (e.g. Fig 9 “Device B”, [0097] “device capable of performing a WFDS with the device B, transmits a P2P service discovery request message to the device [S930]”);
 sending, to the source device, an infrastructure discovery response message (e.g. Fig 9 “Device B”, “P2P Discovery Response”)   in response to the infrastructure discovery request message (e.g. Fig 9 “Device B”, “P2P Discovery Request”);
 receiving, from the source device, a connection capability exchange request message (Fig. 9 “P2P Provision Discovery Request”, “Device A, Advertiser Role”, [0132] “CCEX information attribute, since the exchange method of the provision discovery request frame and the provision discovery response frame is based on the Wi-Fi Direct, the UE should be connected to the WLAN infrastructure”);
 sending, to the source device, a connection capability exchange response message (e.g. Fig. 9 “P2P Provision Discovery Response”, “Device A”) comprising a plurality of P2P connection configuration parameters (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”)  in response to the connection capability exchange request message (Fig. 9 “P2P Provision Discovery Request”, “Device A, Advertiser Role”, [0132] “CCEX information attribute, since the exchange method of the provision discovery request frame and the provision discovery response frame is based on the Wi-Fi Direct, the UE should be connected to the WLAN infrastructure”);
 and establishing, the P2P service session (e.g. Fig 9. “Device A, Seeker Role”, “P2P Group Owner Negotiation Request – P2P Group Owner Negotiation Confirm” “ConnectStatus GroupFormationComplete”, [0093] “establishing a WFDS session) with the sink device (e.g. Fig 9 “Device A, Advertiser Role”) with the source device (e.g. Fig 9 “Device B”)  based on the plurality of P2P connection configuration parameters (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”)
wherein the P2P connection configuration parameters comprise a connection capability bitmap including at least one or more bits (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”),
 and wherein the at least one or more bits indicate whether the infrastructure connection is supported ([0127] –[0128] “bit 1 may be a bit for indicating whether WLAN infrastructure connection is supported. At this time, if bit 1 is set to 1, WLAN infrastructure connection may be supported. Also, if bit 1 is set to 0, WLAN infrastructure connection may not be supported … the reserved bits 2 to 7 may be used to indicate whether another connection method is supported. For example, any one of the reserved bits may indicate whether a NAN data path is supported, and whether the P2P connection is supported (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”).

Regarding claim 9, Lee teaches a source device for establishing a peer to peer (P2P) service session with a sink device over an infrastructure link, the source device comprising:
 a memory unit; and  -23-Docket: 678-5682 CON (P24163-US/DMC) a processor unit, coupled to the memory unit (e.g. Fig 16 “Processor”, [0152] “Software code is stored in a memory unit and is then drivable by a processor. The memory unit is provided within or outside the processor”), configured to:
 send, to a sink device an infrastructure discovery request message (e.g. Fig 9 “Device A”, “P2P Discovery Request”)  to discover a wireless service between the source device and the sink device (e.g. Fig 9 “Device A”, [0097] “device capable of performing a WFDS with the device B, transmits a P2P service discovery request message to the device [S930]”);
 receive, from the sink device an infrastructure discovery response message (e.g. Fig 9 “Device A”, “P2P Discovery Response”);
 send, to the sink device a connection capability exchange request message (Fig. 9 “P2P Provision Discovery Request”, “Device B, Seeker Role”) in response to the infrastructure discovery response message (e.g. Fig 9 “Device A”, “P2P Discovery Response”);
 receive, from the sink device,  a connection capability exchange response message (e.g. Fig. 9 “P2P Provision Discovery Response”, “Device B, Seeker Role”) comprising a plurality of P2P connection configuration parameters (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”);
 and establish the P2P service session (e.g. Fig 9. “Device B, Seeker Role”, “P2P Group Owner Negotiation Request – P2P Group Owner Negotiation Confirm” “ConnectStatus GroupFormationComplete”, [0093] “establishing a WFDS session)  with the sink device (e.g. Fig 9 “Device A, Advertiser Role”) based on the plurality of P2P connection configuration parameters (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”)
wherein the P2P connection configuration parameters comprise a connection capability bitmap including at least one or more bits (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”),
 and wherein the at least one or more bits indicate whether the infrastructure connection is supported ([0127] –[0128] “bit 1 may be a bit for indicating whether WLAN infrastructure connection is supported. At this time, if bit 1 is set to 1, WLAN infrastructure connection may be supported. Also, if bit 1 is set to 0, WLAN infrastructure connection may not be supported … the reserved bits 2 to 7 may be used to indicate whether another connection method is supported. For example, any one of the reserved bits may indicate whether a NAN data path is supported, and whether the P2P connection is supported (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”).


Regarding claim 13, Lee teaches  a sink device for establishing a peer to peer (P2P) service session over an infrastructure link, the sink device comprising:
 a memory unit; and a processor unit, coupled to the memory unit (e.g. Fig 16 “Processor”, [0152] “Software code is stored in a memory unit and is then drivable by a processor. The memory unit is provided within or outside the processor”), configured to:
 receive, from a source device, an infrastructure discovery request message (e.g. Fig 9 “Device B”, “P2P Discovery Request”) to discover a wireless service between the source device and the sink device (e.g. Fig 9 “Device B”, [0097] “device capable of performing a WFDS with the device B, transmits a P2P service discovery request message to the device [S930]”);
 send, to the source device,  an infrastructure discovery response message (e.g. Fig 9 “Device A”, “P2P Discovery Response”)  in response to the infrastructure discover request message (e.g. Fig 9 “P2P Discovery Request”);
 receive a connection capability exchange request message (Fig. 9 “P2P Provision Discovery Request”, “Device A”) to discover the wireless service from the source device (Fig. 9 “Device A, Advertiser Role”, [0132] “CCEX information attribute, since the exchange method of the provision discovery request frame and the provision discovery response frame is based on the Wi-Fi Direct, the UE should be connected to the WLAN infrastructure”);
 send a connection capability exchange response message (e.g. Fig. 9 “P2P Provision Discovery Response”, “Device A”) comprising a plurality of P2P connection configuration parameters to the source device (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”);
 and establish the P2P service session (e.g. Fig 9. “Device A, Seeker Role”, “P2P Group Owner Negotiation Request – P2P Group Owner Negotiation Confirm” “ConnectStatus GroupFormationComplete”, [0093] “establishing a WFDS session) with the sink device (e.g. Fig 9 “Device A, Advertiser Role”) with the source device (e.g. Fig 9 “Device B”) based on the plurality of P2P connection configuration parameters (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”).

Regarding claim 17, Lee teaches a computer program product comprising a computer executable program code recorded on a computer readable non-transitory storage medium, wherein the computer executable program code when executed causing the actions ([0152] “each embodiment of the present invention can be implemented … Software code is stored in a memory unit and is then drivable by a processor”) including:
 sending, by a source device, an infrastructure discovery request message (e.g. Fig 9 “Device B”, “P2P Discovery Request”) to discover a wireless service between the source device and a sink device to the sink device (e.g. Fig 9 “Device A”, [0097] “device capable of performing a WFDS with the device B, transmits a P2P service discovery request message to the device [S930]”);
 receiving, by the source device, an infrastructure discovery response message (e.g. Fig 9 “Device B”, “P2P Discovery Response”) from the sink device (e.g. Fig 9 “Device A”);
  -25-Docket: 678-5682 CON (P24163-US/DMC) sending, by the source device, a connection capability exchange request message (Fig. 9 “P2P Provision Discovery Request”, “Device B, Seeker Role” [0132] “CCEX information attribute, since the exchange method of the provision discovery request frame and the provision discovery response frame is based on the Wi-Fi Direct, the UE should be connected to the WLAN infrastructure”)  to the sink device in response to the infrastructure discovery response message (e.g. Fig 9 “Device B”, “P2P Discovery Response”);
 receiving, by the source device, a connection capability exchange response message (e.g. Fig. 9 “P2P Provision Discovery Response”, “Device B, Seeker Role”)  comprising a plurality of a Peer to Peer (P2P)connection configuration parameters from the sink device (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”);
 and establishing, by the source device, a P2P service session (e.g. Fig 9. “Device B, Seeker Role”, “P2P Group Owner Negotiation Request – P2P Group Owner Negotiation Confirm” “ConnectStatus GroupFormationComplete”, [0093] “establishing a WFDS session) with the sink device (e.g. Fig 9 “Device A, Advertiser Role”) with the sink device (e.g. Fig 9 “Device A, Advertiser Role”) based on the plurality of P2P service configuration parameters (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”)
wherein the P2P connection configuration parameters comprise a connection capability bitmap including at least one or more bits (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”),
 and wherein the at least one or more bits indicate whether the infrastructure connection is supported ([0127] –[0128] “bit 1 may be a bit for indicating whether WLAN infrastructure connection is supported. At this time, if bit 1 is set to 1, WLAN infrastructure connection may be supported. Also, if bit 1 is set to 0, WLAN infrastructure connection may not be supported … the reserved bits 2 to 7 may be used to indicate whether another connection method is supported. For example, any one of the reserved bits may indicate whether a NAN data path is supported, and whether the P2P connection is supported (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”).


Regarding claim 18, Lee teaches a computer program product comprising a computer executable program code recorded on a computer readable non-transitory storage medium, wherein the computer executable program code when executed causing the actions ([0152] “each embodiment of the present invention can be implemented … Software code is stored in a memory unit and is then drivable by a processor”) including:
 receiving, by a sink device, an infrastructure discovery request message (e.g. Fig 9 “Device A”, “P2P Discovery Request”) to discover a wireless service between the source device and the sink device from a source device (e.g. Fig 9 “Device B”, [0097] “device capable of performing a WFDS with the device B, transmits a P2P service discovery request message to the device [S930]”); 
sending, by the sink device, an infrastructure discovery response message (e.g. Fig 9 “Device A”, “P2P Discovery Response”) to the source device (e.g. Fig 9 “Device B”);
 receiving, by the sink device, a connection capability exchange request message (Fig. 9 “P2P Provision Discovery Request”, “Device A” [0132] “CCEX information attribute, since the exchange method of the provision discovery request frame and the provision discovery response frame is based on the Wi-Fi Direct, the UE should be connected to the WLAN infrastructure”) from the source device in response to the infrastructure discovery response message (e.g. Fig 9 “Device B”, “P2P Discovery Response”);
 sending, by the sink device, a connection capability exchange response message (e.g. Fig. 9 “P2P Provision Discovery Response”, “Device A”)  comprising a plurality of Peer to Peer (P2P) connection configuration parameters to the source device (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”);
 and establishing, by the sink device, a P2P service session (e.g. Fig 9. “Device A, Seeker Role”, “P2P Group Owner Negotiation Request – P2P Group Owner Negotiation Confirm” “ConnectStatus GroupFormationComplete”, [0093] “establishing a WFDS session) with the source device (e.g. Fig 9 “Device B”) based on the plurality of P2P service configuration parameters (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”).
wherein the P2P connection configuration parameters comprise a connection capability bitmap including at least one or more bits (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”),
 and wherein the at least one or more bits indicate whether the infrastructure connection is supported ([0127] –[0128] “bit 1 may be a bit for indicating whether WLAN infrastructure connection is supported. At this time, if bit 1 is set to 1, WLAN infrastructure connection may be supported. Also, if bit 1 is set to 0, WLAN infrastructure connection may not be supported … the reserved bits 2 to 7 may be used to indicate whether another connection method is supported. For example, any one of the reserved bits may indicate whether a NAN data path is supported, and whether the P2P connection is supported (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”).


Regarding claim 2, 6, 10, 14 Lee teaches wherein the P2P connection configuration parameter comprises at least one of a P2P device address, an AutoGo group information, a group identifier, an operating channel information (e.g. [0112-0114] “the terminal can perform service connection based on a result of the service discovery … the service connection may correspond to a P2P …connectivity method may be represented as Table 1”, Table 1 “P2P Multiband 2.4, 5, 60 GHz”), a device role, an internet protocol (IP) address of the sink device, and an IP address of the source device .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 8, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ghosh et al (US 20190373599 herein after Ghosh).

Regarding claim 4, 8, 12, 16  Lee teaches wherein the infrastructure discovery request message and the infrastructure discovery response message.
Lee does not teach are carried over one of a Bonjour protocol, a Universal Plug and Play (UPnP) protocol, IP packets using User Datagram Protocol (UDP), and IP packets using a Transfer Control Protocol (TCP).
However, Ghosh teaches are carried over one of a Bonjour protocol, an Universal Plug and Play (UPnP) protocol, IP packets using User Datagram Protocol (UDP), and IP packets using a Transfer Control Protocol (TCP) ([0134] “utilizing any one of a number of transfer protocols (e.g., frame relay, internet protocol (IP), transmission control protocol (TCP), user datagram protocol (UDP)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Ghosh. One of ordinary skill in the art would have been motivated to make this modification in order to increase the compatibility of the system.
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive.

Applicant’s Argument
In the remarks the applicant argues Lee fails to disclose "wherein the P2P connection configuration parameter comprises a connection capability bitmap including at least one or more bits, and, wherein the at least one or more bits indicate whether the infra structure connection is supported and whether the P2P connection is supported," as recited in amended Claim 1.

Examiner’s Response
	The Examiner respectfully disagrees, Lee teaches wherein the P2P connection configuration parameters comprise a connection capability bitmap including at least one or more bits (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”),
 and wherein the at least one or more bits indicate whether the infrastructure connection is supported ([0127] –[0128] “bit 1 may be a bit for indicating whether WLAN infrastructure connection is supported. At this time, if bit 1 is set to 1, WLAN infrastructure connection may be supported. Also, if bit 1 is set to 0, WLAN infrastructure connection may not be supported … the reserved bits 2 to 7 may be used to indicate whether another connection method is supported. For example, any one of the reserved bits may indicate whether a NAN data path is supported, and whether the P2P connection is supported (e.g. Fig 13 “P2P CCEX”, [0126] “the CCEX information field may include a bit for indicating whether P2P connection is supported. For example, if bit 0 is set to 1, P2P connection may be supported. Also, if bit 0 is set to 0, P2P connection may not be supported”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411

/AJIT PATEL/Primary Examiner, Art Unit 2416